Order, Supreme Court, New York County, entered June 12,1973, dismissing plaintiff’s complaint on the ground that it is an unlicensed foreign corporation doing business in New York, unanimously reversed,, on the law, without costs and without disbursements, and the complaint reinstated. On the record before us it appears that plaintiff maintains no office, warehouse, telephone listing or bank account in this State. Its activities here are limited to the solicitation of orders through an independent sales agent which are then confirmed and accepted in Massachusetts. Such activities do not constitute “doing business in this state” within the contemplation of section 1312 of the Business Corporation Law. (Miller v. Surf Props., 4 N Y 2d 475; International Text Book Co. v. Tone, 220 N. Y. 313.) Concur — Markewich, J. P., Kupferman, Murphy, Lupiano and Tilzer, JJ.